DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Claims 1-20 are pending, claims 17-20 having been withdrawn.

Claim Objections
The objection to claim 2 is withdrawn based on Applicant’s amendments to the claim.

Election/Restrictions
Claims 1-16 are directed to an allowable product as discussed below. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 28, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2012/0160279 to Konishi et al., JP2006-114607A to Kimura et al., U.S. Patent No. 5,629,831 to Eggert and U.S. Patent No. 4,098,326 to Waters.
Konishi, Kimura, Eggert and Waters are discussed in the previous Office Action dated November 2, 2020.  Applicant’s arguments filed January 27, 2021 have been fully considered and are persuasive.  The cited prior art does not disclose and a drive equipment apparatus comprising a drive device configured to drive the fluid control device in the fluid supply control apparatus, wherein the substrate processing apparatus has a chamber and a bottom plate comprising a holding portion configured to engage with the fluid supply control apparatus and hold the fluid supply control apparatus on the bottom plate of the substrate processing apparatus such that the fluid control device is connected to the substrate processing apparatus and dedicated to control the flow of the processing fluid supplied to the substrate processing apparatus in a respective one of the assemblies, and the drive equipment apparatus is encased independently from the substrate processing apparatus and the fluid supply control apparatus such that the drive equipment apparatus is configured to be mounted directly on the chamber of the substrate processing apparatus and that the drive device is connected to the fluid control device in the fluid supply control apparatus and dedicated to drive the fluid control device in the fluid supply control apparatus in the respective one of the assemblies, and the drive equipment 
 No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-20 are allowed over the prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714